UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-8000




In Re:       EMMETT MADISON GRAHAM, JR.,

                                                            Petitioner.



                   On Petition for Writ of Mandamus.
                        (No. 2:05-cv-00089-REM)


Submitted:    March 22, 2007                 Decided:   March 29, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Emmett Madison Graham, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Emmett Madison Graham, Jr., petitions for a writ of

mandamus, alleging the district court has unduly delayed acting on

his complaint filed pursuant to Bivens v. Six Unknown Named Agents

of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).                     He seeks

an order from this court directing the district court to act.                       We

find    there    has     been   no   undue    delay   in   the    district    court.

Accordingly, although we grant leave to proceed in forma pauperis,

and grant Graham’s motion to amend his petition, we deny the

mandamus petition.          We dispense with oral argument because the

facts   and     legal    contentions     are    adequately       presented    in   the

materials       before    the   court   and     argument   would     not     aid   the

decisional process.



                                                                   PETITION DENIED




                                        - 2 -